DETAILED ACTION
The present action is in response to the claims filed March 26, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments incorporate the allowable subject matter indicated in the previous office action and matters discussed during the interview held March 4, 2021 (summary mailed March 9, 2021). Regarding newly added independent claim 40, Jelic (US 2007/0107854) discloses a movable component that is rotated, but the cord is not wound or unwound around the movable component with rotation of the skew adjustment mechanism that adjusts a length of the cord from an initial length to an adjusted length as required in the claimed combination of limitations. The closest prior art of record fail to disclose or teach it obvious to provide the claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Johnnie A. Shablack/Primary Examiner, Art Unit 3634